SULLIVAN, Chief Judge
(concurring):
I join the principal opinion today in its decision not to overturn that portion of United States v. Allen, 33 M.J. 209 (CMA 1991), concerning the reduction in grade and pay of court-martialed retired members. However, I am not adverse to revisiting this issue in a Navy case. As for appellant, I think that, as a matter of constitutional law and codal intent, he is entitled to equal treatment. U.S.Const.amend. V. See United States v. Morris, 24 M.J. 93, 95 n. 3 (CMA 1987). See Art. 36(b), Uniform Code of Military Justice, 10 USC § 836(b). See generally United States v. McGraner, 13 M.J. 408, 418 (CMA 1982).